EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week Ended September 11, 2009 September 11, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 2.2% 1.9% -6.6% Class B Units 2.2% 1.9% -7.1% Legacy 1 Class Units2 2.0% 1.8% -1.2% Legacy 2 Class Units2 2.0% 1.8% -1.2% GAM 1 Class Units2 1.8% 1.9% 0.2% GAM 2 Class Units2 1.8% 1.8% 0.0% GAM 3 Class Units2 1.7% 1.8% -1.0% S&P 500 Total Return Index3 2.6% 2.3% 17.6% Barclays Capital U.S. Long Government Index3 1.5% 0.7% -8.7% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Corn and soybean prices rallied last week in response to a weaker U.S. dollar.A large corn purchase by South Korea also helped lift grains prices as speculators viewed the transaction as a bullish sign for future demand. Grant Park’s longer-term trading advisors are predominantly short the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Currencies:The U.S. dollar declined against major counterparts on speculation that the U.S. would recover from the current economic downturn more slowly than other nations.Increased risk appetite driven by gains in the equity markets also put pressure on the U.S. dollar. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are also predominantly short the U.S. dollar. Energy:Crude oil prices rose to nearly $72 per barrel in response to U.S. dollar weakness.In the natural gas markets, prices increased more than 8% due to bullish demand forecasts caused by strong rallies in the equity markets. Grant Park’s longer-term trading advisors are predominantly short the energy sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Equities:Equity markets moved higher last week fueled by growing optimism for the state of the global economy.Signs of improving liquidity conditions coupled with improving economic indicators resulted in a surge in investor risk-taking, moving equities higher. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
